DETAILED ACTION
Applicant’s filing RCE dated Feb. 02, 2022.
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/02/2022 after the mailing date of the Notice of Allowance on 12/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “send a first query to a management subsystem during a first boot cycle of the host computing device, wherein the first query requests any updates to the first configuration data; receive second configuration data from the management subsystem during the first boot cycle, wherein the second configuration data is designed to configure the host computing device for a second device configuration, and wherein the second configuration data comprises at least one new boot policy that is not included in the first configuration data; and execute at least one new boot flow during the first boot cycle, wherein the at least one new boot flow is associated with the second device configuration, and wherein the at least one new boot flow is based on the at least one new boot policy in the second configuration data” as recited in independent claim 1 and similar to claims 9 and 16. Claims 2-8, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191